DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/22 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12, 14, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 11-12, 14, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the inclusion of one or more oxidizing agents (the Examiner notes, this element is provided for in dependent claim 15 which has not been included in this rejection).  Independent claim 11 requires “enabling advanced oxidative processes to occur resulting in the breaking of a backbone of a synthetic polymer present in the fracturing fluid.”  The claim also includes elements of the provision of a breaking additive comprising a transition metal, along with a fracturing fluid comprising a synthetic polymer.  Based on [0019] of the specification as filed, wherein advanced oxidative processes are explained, it is recited:
“When transition metal species are added into aqueous solutions in the presence of oxidizers including but not limited to oxygen, hydrogen peroxide, ammonium persulfate, calcium peroxide, chlorites and/or bromates, advanced oxidation processes (AOPs) take place. During AOPs, powerful oxidative species, such as hydroxyl radicals and sulfate radicals, are generated, which effectively break down the backbones of the synthetic polymeric gelling agents of fracturing fluids. Instead of directly adding transition metal species into the aqueous fracturing fluids (generally referred as homogeneous processes), AOPs with transition metal species immobilized on a supporting Attorney Dkt. No.: 20087.0043.NPUSo0material such as porous substrates and biopolymers (generally referred as heterogeneous processes) provide delayed but effective break for the fracturing fluids.” 
As such, it appears, in order for an advanced oxidative process to occur, an oxidizing agent is required in combination with the transition metal.  The Examiner acknowledges Applicant’s disclosure of the addition of the breaking additive into a fracturing fluid alone in [0025], but also directs Applicant’s attention to the further description therein wherein it is disclosed oxygen from the air trapped in the fracturing fluid functions as the oxidizer in the AOP process, thereby further illustrating the need for some type of oxidizer to be included with the breaking additive in order for the AOP process to result.  Independent claim 11, however, does not require such an oxidizer as present in the fluid, and, therefore, appears to omit an essential element, i.e., an oxidizing agent, that is required for the claimed advanced oxidative process to occur.
Claim Rejections - 35 USC § 102/35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Laramay et al. (US 7,947,745 – cited previously)
With respect to independent claim 11, Laramay et al. discloses a method of breaking a synthetic-polymer stimulation fluid (col. 9, l. 66- col. 10, l. 6) comprising:
preparing a breaking additive comprising transition metals selected from the group as claimed (the Examine notes Applicant’s previously elected iron as set forth above- col. 2, l. 65- col. 3, l. 5; col. 4, l. 49- col. 5, l. 4) and immobilized on a porous substrate (col. 9, l. 3-15; col. 9, l. 38-42);
adding the breaking additive to a fracturing fluid comprising a synthetic polymer (col. 9, l. 66- col. 10, l. 6) to form a downhole fluid (col. 2, l. 30-46; col. 9, l. 28-45);
pumping the downhole fluid downhole (col. 1, l. 5-11; col. 2, l. 18-46); and
enabling advanced oxidative processes to occur resulting in the breaking of a backbone of a synthetic polymer present in the fracturing fluid (col. 2, l. 30-46; col. 3, l. 15-30).
Laramay et al. discloses wherein the breaking additive comprising iron can be adsorbed on a solid substrate such as finely divided walnut hulls (col. 9, l. 3-15; col. 34, l. 36-38; col. 35, l. 19-28).  It is well established in the art wherein walnut hulls are considered porous adsorbents (see citation to pertinent art in Conclusion of non-final office action mailed 08/27/21i, and, as such, Laramay et al. provides for the invention as claimed).
With regard to “enabling advanced oxidative processes to occur resulting in the breaking of a backbone of a synthetic polymer present in the fracturing fluid,” the Examiner notes, Applicant defines advanced oxidative processes in [0019] of the specification as filed as when transition metal species are added into aqueous solutions in the presence of oxidizers, AOPs take place, wherein during such AOPs, powerful oxidative species, such as hydroxyl radicals, are generated which effectively break down the backbones of the synthetic polymeric gelling agents of the fracturing fluids.  It is further noted the provision of the AOPs on a supporting material provides for delayed but effective break for the fracturing fluids.  Laramay discloses wherein the breaker activator is immobilized on a porous substrate which provides for a delay in the release of the breaker to the viscous fluid (col. 9, l. 3-15), wherein the rate of forming hydroxyl radicals is increased by increasing the weight of metal relative to the weight of breaker (col. 4, l. 35-48).  This ultimately oxidizes linkages in the synthetic polymer to reduce the viscosity of the fluid, thereby providing for a delayed and effective breakdown of the backbone of the polymer by hydroxyl radicals.  Since Laramay et al. describes the formation of hydroxyl radicals resulting in the breaking of a backbone of the synthetic polymer, Laramay et al. provides for enabling an AOP to occur as instantly claimed.
As such, although silent to specifically stating “enabling advanced oxidative processes to occur” as claimed, since Laramay et al. discloses the same components as Applicant that are disclosed for “enabling advanced oxidative processes to occur resulting in the breaking of a backbone of a synthetic polymer present in the fracturing fluid,” the transition metal component and oxidant used to result in the breaking of a backbone of a synthetic polymer in the fracturing fluid of Laramay et al. would provide for the enabling of oxidative processes to occur as claimed.  If there is any difference between the breaking process of the fluid of Laramay et al. et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102.” See MPEP 2112(111) and In re Best, 562 F2d at 1255, 195 USPQ at 433.	
With respect to depending claim 16, Laramay et al. discloses wherein the breaking additive is added in conjunction with one or more other breaking additives (col. 3, l. 9-14, wherein the breaking additive is used with a breaker; col. 7, l. 3-40, wherein the transition metal is used in the form of a salt/chelate).
With respect to depending claim 18, Laramay et al. discloses wherein the breaking of the backbone occurs at a temperature as claimed (col. 2, l. 52-57; col. 4, l. 49-col. 5, l. 4). 
With respect to depending claim 20, Laramay et al. discloses wherein the synthetic polymer is a polyacrylamide (col. 9, l. 66- col. 10, l. 6).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Laramay et al. as applied to claim 11 above, and further in view of Steiner (CN 103459548 A – cited previously).
	Laramay et al. discloses the method as set forth above with respect to claim 11, wherein the porous adsorbent substrate comprises walnut hulls.  The reference, however, fails to disclose the porous substrate as an active carbon, as elected by Applicant.  Steiner teaches water-insoluble adsorbents used as carriers for well treatment agents (abstract) wherein suitable materials used therefore include ground walnut shells and activated carbon ([0011]; [0056]).  As such, it would have been obvious to one having ordinary skill in the art to try an active carbon as the solid substrate in the method of Laramay et al. as an alternative to the walnut hulls disclosed therein since such is considered a known alternative substrate to walnut hulls and capable of delivering a well treatment agent downhole for release at a controlled rate over time ([0059]), as suggested by Steiner, and, thus would have been considered a known option to one having ordinary skill in the art to use to deliver the transition metal of Laramay et al..
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Laramay et al..
Laramay et al. discloses the method as set forth above with respect to independent claim 11 wherein a transition metal is used as the breaker activator; a concentration thereof that is disclosed is an amount of from about 1 to about 20 pounds of breaker activator per 100 pounds of breaker activator solution (col. 8, l. 50- col. 9, l. 2).  The reference additionally notes wherein when the metal of the breaker activator is a transition metal such as iron, the transition metal itself is present in an amount of 1.5 to about 50x10-3 weight parts metal per 1 weight part of breaker (col. 4, l. 49-col. 5, l. 4).  Therefore, although silent to the concentration in ppm as claimed, it would have been obvious to one having ordinary skill in the art to employ an amount of transition metal as claimed since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).  The instant specification fails to explicitly establish the instantly claimed concentration range as critical and it is unclear if any unexpected results are achieved by using such.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Laramay et al. as applied to claim 11 above, and further in view of Lin et al. (US 2008/0070813 – cited previously).
Laramay et al. discloses the method as set forth above with respect to claim 11 wherein a component of the breaker includes an oxidizing agent such as an alkali metal peroxide which can form hydrogen peroxide upon dissolution in water (col. 3, l. 39-62).  The reference, however, fails to disclose Applicant’s elected oxidizing agent of oxygen.  Lin et al. teaches oxidizing agents used as breakers in well treatment fluids wherein an example thereof includes peroxides, as well as oxygen, an oxygen source or air ([0010]; [0057]-[0058]).  Since Lin et al. teaches oxygen, a source thereof or air as a suitable oxidizing agent for use as a breaker and an alternative to a peroxide in well treatment fluids, it would have been obvious to one having ordinary skill in the art to try oxygen and/or a source thereof as an oxidizing agent in the method of Laramay et al. in order to provide an alternative to peroxide therein capable of breaking a well treatment fluid.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Laramay et al..
Laramay et al. suggests the method as set forth above with respect to independent claim 11, wherein it is disclosed that the rate of viscosity reduction is a function of contact temperature, contact time, the nature of the material and concentrations of components; it is further suggested wherein the contact temperatures in a range of from room temperature to about 180 degrees Fahrenheit, viscosity can be reduced within a period of 25 minutes to 11 days, wherein the viscosity reduction can be in accordance with the time and/or temperature parameters of a particular user (col. 2, l. 47-61).  Varying temperatures and examples thereat are provided wherein it is further noted that at a given temperature, decline in viscosity increases as the ratio of gelling agent to breaker decreases, wherein temperature increase and breaker concentration are noted as important variables in acceleration of the formation of hydroxyl radicals (col. 4, l. 7-34).  Although silent to a specific temperature within the range of 180-280 degrees Celsius, the Examiner notes the instant specification’s disclosure of breaking of the backbone occurring at a temperature of less than 280 degrees Celsius, less than 180 degrees Celsius, or in a range of 20-180 degrees Celsius.  As such, it is the position of the Office the instant specification fails to establish the criticality of a temperature within the range of 180-280 degrees Celsius as instantly claimed, and, as such, one having ordinary skill in the art, given Laramay’s suggestion that varying temperatures may be used, as well as wherein temperature increase is an important variable in acceleration of the formation of hydroxyl radicals, wherein the method is a versatile method in accordance with temperature parameters of a particular user, it would have been obvious to one having ordinary skill in the art to try the method of Laramay et al. at a temperature within the range as claimed since the reference clearly suggests temperature as a result effective variable and it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed temperature range as critical, and Laramay et al. does indeed explicitly teach several temperatures that overlap a portion of the range instantly disclosed in the specification as filed of 20-180 degrees Celsius.  Since Laramay et al. further suggests wherein the method is applicable to reducing viscosity at temperature parameters of a particular user, and the instant specification fails to establish the instantly claimed temperature range of claim 17 as critical and it is unclear if any unexpected results are achieved by using such, it does not appear the instantly claimed viscosity reduction at such a temperature range would be considered an unexpected result, and, as such, the determination of optimal temperature for the method of Laramay et al. would be achievable through routine experimentation in the art.
Response to Arguments
Applicant’s arguments and amendments with respect to the 35 USC 112 rejections as set forth in the previous office action have been fully considered and are persuasive.  The noted rejections have been withdrawn. 
Applicant’s arguments with respect to the 35 USC 102 rejections as set forth in the previous office action have been fully considered, but they are not persuasive.
Applicant notes Laramay is generally directed to reducing the viscosity of a fluid and discloses the use of both a breaker and a breaker activator, wherein the breaker is an alkali metal peroxide and the breaker activator is a metal salt or metal chelate and the breaker is combined with the breaker activator to produce the breaker system.  Applicant asserts Laramay discloses it is undesirable to mix the breaker and the breaker activator outside of the viscous fluid.
The Examiner notes, the reference discloses “…the breaker, when enclosed in a capsule, can be dry mixed directly with the breaker activator as a solid deposited on a substrate and the dry mixture then mixed with the viscous fluid to thereby initiate dissolution of each.” (col. 9, l. 36-42).
Applicant asserts the above referenced teaching is distinct from independent claim 11 which recites a “breaking additive comprising a transition metal selected from the group consisting of iron, copper and manganese immobilized on a porous substrate” such that the breaker is immobilized on a porous substrate and not a breaker activator such as the activator disclosed in Laramay. 
The Examiner respectfully disagrees with Applicant’s assertion.  Applicant’s claim recites “a breaking additive comprising a transition metal.”  As such, it is the position of the Office that a component of a breaking composition/system, whether a breaker itself, or a breaker activator used therewith for the purpose of breaking, is considered a breaking additive as claimed as such is used as a component/additive for breaking a backbone of a polymer.
Additionally, the Examiner notes, Laramay discloses the breaker activator, i.e., breaking additive, as comprising a transition metal of iron, Applicant’s elected transition metal from the instantly claimed Markush group.  Therefore, Laramay discloses a breaking additive comprising a transition metal of iron immobilized on a porous substrate.
Furthermore, the Examiner notes, the instant application and specification describes wherein the breaking additive comprising iron provides for breaking in the backbone of the synthetic polymer through an advanced oxidative process which occurs by a combination of the effect of the instantly claimed breaking additive with an oxidizer.  As such, should Applicant be asserting the instant claims are distinct in that they do not require an oxidizer/separate additive from the transition metal, such would not appear to be the case as such an additional component to the breaking additive is required in the instant application in order for breaking of the backbone of the synthetic polymer to result.  
Applicant asserts claims 16 and 18-20 are not anticipated by Laramay for at least the reasons above, and claims 12, 14, 15 and 17 are not obvious thereover for at least the same.  Since Applicant has provided no further arguments with respect thereto than those already addressed above, the rejections of the dependent claims are maintained on the grounds of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0284901 discloses typical low temperature oxidative breaker systems wherein breaking of the polymer occurs when the hydroxyl radicals formed by the use of oxidative breakers react with the polymer linkage and work to reduce the molecular weight of the polymer.
US 7,998,906 discloses allowing a transition metal ion catalyst to enhance oxidative properties of the source of hydrogen peroxide to create an activated source of hydrogen peroxide; and allowing the activated source of hydrogen peroxide to interact with a synthetic polymer to break a synthetic polymer in a viscosified treatment fluid.
US 2017/0022409 discloses an uninhibited oxidizing agent selected from a group including hydrogen peroxide, calcium peroxide, and/or magnesium peroxide, a persulphate, such as, but not limited to sodium persulphate, potassium persulphate, and/or ammonium persulphate, etc., ozone; a permanganate, such as but not limited to sodium permanganate, potassium permanganate, etc., chlorine dioxide, a halogen and combinations thereof added to a mixture of viscosified fluid and Fe-MGDA, wherein the uninhibited oxidizing agent may be added in dry form or dissolved in water. 
US 2005/0061540 discloses strongly delayed polymer breaker compositions comprising a ferrous ion source in combination with hydrogen peroxide to generate a hydroxyl radical that is a strong oxidizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Angela M DiTrani Leff/                                                                                    Primary Examiner, Art Unit 3674                                                                                                                    
ADL
10/08/22